Maxwell, J.
The first cause of error assigned is that, it was error to dissolve the injunction without due notice of the motion being given to the complainants. The case was on the docket and had been for several terms, when the motion to dissolve was made, in open court, and the plaintiff was therefore not entitled to have notice of the motion, so that there is no error in this respect.
The second cause of error assigned is that, it was error to dissolve the injunction before the defendants had answered. There is, what purports to be the answer of one of the defendants in the record, but it does not appear that it was ever filed, or any-way acted on. As no answer was filed, there was no denial of the facts charged in the bill which, if true, are sufficient to support and justify the injunction, so that it was error to dissolve it under the circumstances.
In the view I take of the case, the third, fourth, and *44sixth causes of error do not arise in the ease, and are passed by.
- The fifth cause of error assigned is that, it was error to dissolve the injunction and dismiss the bill, because complainants’ counsel had not qualified as an attorney at law, in the circuit court of Marshall county. The sole ground upon which the injunction was dissolved, as appears from the record was, that the complainants’ counsel had not been admitted to practice in the court in which it was pending. The fact that the complainants’ attorney was not admitted to practice in that court, was no cause to dissolve the injunction and dismiss the bill. Rader vs. Snyder, 3 W. Va. Rep., 413.
The order dissolving the injunction and dismissing the bill, will have to be reversed, with costs to the appellant, the injunction reinstated, and the cause remanded for further proceedings to be had therein.
The other judges concurred.
Order reversed.